Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
 
Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Sliding seal as claimed in independent claims 1, 7, and 8 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	US 8,651,497 (Tholen et al) substantially discloses a seal system as claimed with first and second components (42, 44), first seal section (70), and second seal section (68). Seal 58 is a split hoop seal (Col.3, L41) disposed in a cavity formed by first and second surfaces of the first and second components (42, 44). The first and second components (42, 44) are disposed about an axial centerline. The pressure in the seal 
Prior art is silent about 
(a) the second seal (68) comprises plurality of spring tabs, the plurality of spring tabs defining plurality of slots, a secondary flow path of the first component (42), a secondary flow path of the second component (44), the first and second seal sections (70, 68) directly contact each other and are configured to slide relative to one another in a circumferential direction, the hoop include a single split at one location, and the plurality of spring tabs frustoconically and radially extend from the hoop (for claim 1), 
(b) the second seal (68) comprises plurality of second spring tabs, the plurality of spring tabs defining plurality of slots, a secondary flow path of the first component (42), a secondary flow path of the second component (44), the plurality of second spring tabs bias the first seal section (70) radially inboard against one of the first and second components (42, 44) (claim 7), and  
 (c) second seal section (68) comprising a plurality of first spring tabs, wherein the plurality of first spring tabs directly contact the first seal section (70) and are axially load the first seal section against one of the first and second components (for claim 8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 6,076,835 (Ress et al.) discloses a seal assembly as claimed with first seal section (20) and second seal section (26) disposed in a cavity formed by first and second surfaces of first (28, 30) and second (22, 24) components. First seal 20 has split construction (Col.2, L62), and second seal (26) has plurality of spring tabs (ends of 26). The first and second seal sections (20, 26) directly contact each other and are configured to slide relative to one another in a circumferential direction (during operation). US 6,076,835 is silent about (a) the second seal (26) plurality of spring tabs defining plurality of slots, a secondary flow path of the first component (28, 30), a secondary flow path of the second component (22, 24), the hoop include a single split at one location, and the plurality of spring tabs frustoconically and radially extend from the hoop (for claim 1), (b) the second seal (26) comprises plurality of second spring tabs, the plurality of spring tabs defining plurality of slots, a secondary flow path of the first component (28, 30), a secondary flow path of the second component (22, 24), the plurality of second spring tabs bias the first seal section (20) radially inboard against one of the first and second components (28, 30, and 224, (c) the spring tabs of the second seal section (26) directly contact the first seal section (20) and axially load the first seal section (20) against one of the first and second components (for claim 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/NATHAN CUMAR/Primary Examiner, Art Unit 3675